FILED
                            NOT FOR PUBLICATION
                                                                             JUL 01 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JINGLONG LIU,                                    No.   15-71286

              Petitioner,                        Agency No. A205-175-004

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 12, 2019
                             San Francisco, California

Before: SCHROEDER and M. SMITH, Circuit Judges, and RAKOFF,** District
Judge.

      Petitioner Jinglong Liu, a native and citizen of the People’s Republic of

China (China), seeks review of the Board of Immigration Appeals’ (“BIA”) order

denying his application for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
Convention Against Torture. The BIA affirmed the Immigration Judge’s (“IJ”)

decision that Petitioner was not credible due to inconsistences in Petitioner’s

testimony and material omissions from Petitioner’s asylum application. We deny

the petition for review.

      Petitioner’s application for relief is based on two separate incidents: (1)

Petitioner’s attempt to prevent his wife from undergoing a forced abortion pursuant

to China’s one child birth policy, and (2) Petitioner’s whistleblowing regarding

equipment problems at his former place of employment.

      The BIA’s adverse credibility finding as to Petitioner’s first claim is

supported by substantial evidence. Petitioner offered conflicting testimony

regarding whether he and his wife suspected she was pregnant. Petitioner initially

testified that his wife had no idea she was pregnant, but then admitted during the

IJ’s questioning that he and his wife wondered whether she might be pregnant

because she had missed her period. His testimony regarding his opposition to the

abortion was not credible because as the IJ and BIA correctly concluded, it is

unlikely the birth control office would call Petitioner and wait for him to arrive

when the officials had already decided that Petitioner’s wife would be required to

have an abortion.




                                           2
      Substantial evidence also supports the BIA’s adverse credibility finding as to

Petitioner’s second claim regarding his alleged whistleblowing. He testified that

after he left China the police showed up at his home every few months looking for

him. But this significant point was not included in his application. When the IJ

asked about this omission Petitioner stated he hadn’t thought about it. The IJ and

BIA reasonably drew an adverse credibility inference from this material omission.

See Silva-Pereira v. Lynch, 827 F.3d 1176, 1186 (9th Cir. 2016) (concluding the

petitioner’s explanation that he “forgot” about an altercation with the police was

not believable).

      Further, Petitioner provided a letter in support of his asylum application

from his former employer, but the letter says nothing about any termination of

Petitioner or about any police investigation. The letter simply provides Petitioner’s

dates of employment. As the IJ and BIA concluded, it seems unlikely that the

company would fire him, refer him to the police, and then provide a letter of

employment without referencing these material events. The record does not

compel a favorable credibility finding on either his claim of opposition to a forced

abortion or fear of retaliation from whistleblowing. See I.N.S. v. Elias-Zacarias,

502 U.S. 478, 483 (1992).

      DENIED.


                                          3